Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “condenser 33” on line 4 of [0039] should be “condenser 34”.  
Appropriate correction is required.

Claim Objections
Claim 13 objected to because of the following informalities:  claim 13 recites a semi-colon.  Examiner considers the remainder of the clause should be introduced on a new line with “wherein the drying airflow circulation device…”.  Appropriate correction is required.
Claim 14 objected to because of the following informalities:  replace “is configured to be also capable of delivering” on line 3 with “is configured to deliver”.  Appropriate correction is required.
Claim 21 objected to because of the following informalities:  the claim language should clarify that “the second laundry treatment cylinder” in lines 4-5 pertains to each of the second laundry treatment devices.  Appropriate correction is required.
Claim 23 objected to because of the following informalities:  “also” should be removed from lines 4 & 8.  Appropriate correction is required.
Claim 24 objected to because of the following informalities:  the semi-colon on line 2 should be a comma.  Appropriate correction is required.
Claim 24 objected to because of the following informalities:  Examiner encourages claim 24 to be condensed (e.g. “the first laundry treatment device is one of a dryer or a washing machine, and the second laundry treatment device is one of a dryer or a washing machine”).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving device” in claim 13, “drying assembly” in claim 13, “drying airflow circulation device” in claim 13, “engagement device” in claim 13, and “switching device” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “driving device” in claim 13 under 112(f) interpretation to correspond with the following structure: a motor (see Applicant’s specification, [0031]).

Examiner has interpreted “drying assembly” in claim 13 under 112(f) interpretation to correspond with the following structure: a heater and a condenser (see Applicant’s specification, [0039]).

Examiner has interpreted “drying airflow circulation device” in claim 13 under 112(f) interpretation to correspond with the following structure: a fan/blower (see Applicant’s specification, [0031]).

Examiner has interpreted “engagement device” in claim 13 under 112(f) interpretation to correspond with the following structure: a clutch (see Applicant’s specification, [0034]).

Examiner has interpreted “switching device” in claim 15 under 112(f) interpretation to correspond with the following structure: a pair of switching valves/diverters (see Applicant’s specification, [0033]).

Examiner has not applied 112(f) interpretation to the terms “heating device” in claim 18 and “condensing device” in claim 18, as Examiner considers these would be understood (e.g. a heater and a condenser have understood structure).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “each of the air ducts” on line 3.  Antecedent basis however, has been established for multiple ducts in claim 15 (first and second air inlet ducts, first and second air outlet ducts, drying air duct), and claim 16 needs to clarify which ducts are being referenced by “each of the ducts”.  
Claim 18 recites “a heating device configured to generate a drying airflow”.  Examiner considers that while the heating device (heater 33) would help enhance the drying capability of the air, the actual “airflow” appears to be produced by the fan which blows the air.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 3555701) in view of Park et al. (US 20080053163, “Park”).
Hubbard teaches a laundry apparatus comprising the following of claim 13 except where underlined: 

For Claim 13:
A laundry treatment apparatus, comprising: 
a first laundry treatment device and a drying system, wherein the first laundry treatment device comprises a first laundry treatment cylinder, the drying system comprises a driving device configured to drive the first laundry treatment cylinder to rotate, a drying assembly configured to generate a drying airflow, and a drying airflow circulation device driven by the driving device; the drying airflow circulation device is configured to deliver the drying airflow generated by the drying assembly into the first laundry treatment cylinder (see Figures 8-9, drums 112 & 135, motor 129, heater 130, blower 131.  Column 4, lines 58-75.  Column 5, lines , and 
wherein the driving device is connected to the first laundry treatment cylinder through an engagement device to selectively drive the first laundry treatment cylinder to rotate (see Figures 8-9, motor 129, pulley and belt arrangements 128 & 145, clutches 128a & 145a). 

Hubbard does not teach a drying assembly, which has been interpreted under 112(f) to correspond with a heating device/heater and a condensing device/condenser, as Hubbard appears to only teach a heater (see Figures 8-9, heater 130).  
Examiner however, considers condensation-type laundry treating machines which apply condensers to a circulation drying duct as well-known in the washing arts and refers to Park, who teaches using a condenser as part of an overall air condensation/circulation channel (see Park’s Figure 5, main introduction channel 44, auxiliary introduction channel 45, blowing fan 60, main discharge channel 80, auxiliary discharge channel 81, heater 90, dampers 280 & 281, condensation channel 290, condenser 291, condensation unit 292).  Modifying Hubbard would similarly involve Hubbard’s inlet duct 126  including converging inlets from each drum similar to how Park’s discharge channels 80 & 81 converge prior to a condenser, before to returning to the drums via branching (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
To clarify, Hubbard is drawing in fresh air rather than recirculating/condensing used air, so Hubbard already effectively teachings the branching return channels.  Examiner equates Hubbard’s shrouds 125 & 125a with Park’s introduction channels 44 & 45, and Hubbard’s damper 70 with Park’s pair of dampers 281.  One of ordinary skill in the art would understand that a circulation flowpath can be predictably established by applying inlet channels from Hubbard’s drums 112 & 135 (equivalent to Park’s discharge channels 80 & 81) to feed into Hubbard’s inlet duct 126, and controlling the flow using valve(s).  Examiner notes that while Park teaches a pair of dampers 281 to perform this function, substituting another of Hubbard’s damper 70 in their place would be an obvious variant similar to how Hubbard’s damper 70 already performs the equivalent of Parks’ pair of dampers 280.  The condenser can be applied to the “merged” channel/modified inlet duct 126.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly to modify Hubbard’s inlet duct 126 to be a condensation/circulation channel including inlet channels which feed air from the drums 112 & 135 into inlet duct 126 and to apply a condenser to inlet duct 126 because said modification would yield a predictable variation thereof in view of Park.

Modified Hubbard teaches claim 13.
Modified Hubbard also teaches the following:

For Claim 14:
The laundry treatment apparatus according to claim 13, further comprising a second laundry treatment device comprising a second laundry treatment cylinder, and the drying system is configured to be also capable of delivering the drying airflow generated by the drying assembly into the second laundry treatment cylinder (see Hubbard’s Figures 8-9, damper 70, drums 112 & 135, shrouds 125 & 125a, inlet duct 126). 

For Claim 15:
The laundry treatment apparatus according to claim 14, wherein the drying system further comprises: 
a first air inlet duct and a first air outlet duct in communication with an inner cavity of the first laundry treatment cylinder, respectively (refer to claim 13 rejection in view of Park.  see Hubbard’s Figures 8-9, drums 112 & 135, shrouds 125 & 125a.  see Park’s Figure 5, main introduction channel 44, auxiliary introduction channel 45, main discharge channel 80, auxiliary discharge channel 81).  Both Hubbard and Park teach branched channels which feed drying air into the drum to read on the first air inlet duct.  Park teaches applying an outlet duct in the form of the main discharge channel 80 and auxiliary discharge channel 81; 
a second air inlet duct and a second air outlet duct in communication with an inner cavity of the second laundry treatment cylinder, respectively (refer to claim 13 rejection in view of Park.  see Hubbard’s Figures 8-9, drums 112 & 135, shrouds 125 & 125a.  see Park’s Figure 5, main introduction channel 44, auxiliary introduction channel 45, main discharge channel 80, auxiliary discharge channel 81).  Both Hubbard and Park teach branched channels which feed drying air into the drum to read on the second air inlet duct.  Park teaches applying an outlet duct in the form of the main discharge channel 80 and auxiliary discharge channel 81; 
a drying air duct comprising an air inlet end and an air outlet end, the air inlet end being connected with the first air outlet duct and the second air outlet duct, and the air outlet end being connected with the first air inlet duct and the second air inlet duct (refer to claim 13 rejection in view of Park.  see Hubbard’s Figures 8-9, inlet duct 126.  see Park’s Figure 5, main introduction 
a switching device, wherein the air inlet end of the drying air duct is capable of selectively communicating with the first air outlet duct or the second air outlet duct through the switching device, and the air outlet end of the drying air duct is capable of selectively communicating with the first air inlet duct or the second air inlet duct through the switching device (refer to claim 13 rejection in view of Park.  see Hubbard’s Figures 8-9, damper 70.  See Park’s Figure 5, dampers 280 & 281).  Hubbard’s damper 70 already reads on a second switching valve, which is comparable to Park’s pair of dampers 280.  Using an additional damper 70 as taught by Hubbard in place of Park’s pair of dampers 281 when modifying Hubbard’s inlet duct 126 to be a condensation circulation channel/duct would be an obvious variant to selectively control passage of air.   

For Claim 16:
The laundry treatment apparatus according to claim 15, wherein the drying assembly is disposed in the drying air duct, and the drying airflow circulation device is capable of directing the drying airflow to circulate in each of the air ducts (refer to claim 13 rejection in view of Park.  See Hubbard’s Figures 8-9, heater 130.  see Park’s Figure 5, see Park’s Figure 5, main introduction channel 44, heater 90, condensation channel 290, condenser 291, condensation unit 292).  Both Hubbard and Park teach applying heaters to the “merged” channel.  Park further teaches applying a condenser thereto for a condensation circulation duct. 

Modified Hubbard teaches claim 16.
Modified Hubbard teaches locating blower 131 in the exhaust duct and would not teach the following:

For Claim 17:
The laundry treatment apparatus according to claim 16, wherein the drying airflow circulation device is disposed in the drying air duct. 

Examiner however, considers it well-known to locate a fan/blower in the circulation duct and refers to Park (see Park’s Figure 5, main introduction channel 44, blowing fan 60, condensation channel 290.  Refer to “channel” formed by combination of condensation channel 290 and main introduction channel 44 before/after branching).  Applying a fan/blower to Hubbard’s inlet duct 126 upstream of the damper 70 and the branching would be either an obvious rearrangement of parts of Hubbard’s blower 131, or a predictable variation thereof (e.g. placement of a supplemental fan/blower) (see MPEP 2144.04, “Rearrangement of Parts”.  alternatively, see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly to apply a fan/blower to Hubbard’s circulation duct because said modification is either 1) an obvious rearrangement of parts of blower 131 in view of Park, or alternatively, 2) a predictable variation of Hubbard in view of Park to apply a blower/fan to the condensation circulation duct.  

Modified Hubbard teaches claim 17.
Modified Hubbard also teaches the following:

For Claim 18:
The laundry treatment apparatus according to claim 17, wherein the drying assembly comprises a heating device configured to generate a drying airflow, and a condensing device configured to remove moisture from the drying airflow (refer to claim 13 rejection in view of Park.  See Hubbard’s Figures 8-9, heater 130.  see Park’s Figure 5, see Park’s Figure 5, main introduction channel 44, heater 90, condensation channel 290, condenser 291, condensation unit 292).  Both Hubbard and Park teach applying heaters to the “merged” channel.  Park further teaches applying a condenser thereto.   

For Claim 19:
The laundry treatment apparatus according to claim 17, wherein the switching device comprises a first switching valve disposed at the air inlet end of the drying air duct and a second switching valve disposed at the air outlet end of the drying air duct, and wherein the first switching valve is configured to selectively communicate the air inlet end of the drying air duct with the first air outlet duct or the second air outlet duct, and the second switching valve is configured to selectively communicate the air outlet end of the drying air duct with the first air inlet duct or the second air inlet duct (refer to claim 13 rejection regarding Park.  see Hubbard’s Figures 8-9, damper 70, shrouds 125 & 125a, inlet duct 126.  see Park’s Figure 5, main introduction channel 44, auxiliary introduction channel 45, blowing fan 60, main discharge channel 80, auxiliary discharge channel 81, heater 90, dampers 280 & 281, condensation channel 290, condenser 291, condensation unit 292).  Examiner considers Hubbard already teaches the first and second air inlet ducts via shrouds 125 & 125a, which branch from inlet duct 126 and are controlled by damper 70 which reads on the second switch valve.  Examiner considers modification with Park would teach the first and second air outlet ducts which feed into the merged circulation channel, with the feed being controlled by damper(s).  Using another damper 70 as taught by Hubbard in place of a pair of dampers 281 as taught by Park would read on the first switching valve.     

For Claim 20:
The laundry treatment apparatus according to claim 14, wherein the laundry treatment apparatus comprises a plurality of second laundry treatment devices, and the drying system is capable of simultaneously or separately delivering the drying airflow generated by the drying assembly to the interior of the second laundry treatment cylinder of each of the second laundry treatment devices (see Hubbard’s Figures 6-7, drums 60).  Examiner considers this to be an obvious duplication of parts (see MPEP 2144.04, “Duplication of Parts”), and notes that Hubbard already teaches using a pair of smaller drums 60 in the Figures 6-7 embodiment.  Extending the same to the Figures 8-9 embodiment would be an obvious extension thereof resulting in additional drums 135. 

For Claim 21:
The laundry treatment apparatus according to claim 20, wherein the engagement device is a multi-position engagement device, and the driving device is further connected to the second laundry treatment cylinder of each of the second laundry treatment devices through the multi-position engagement device so as to selectively drive the second laundry treatment cylinder to rotate (refer to claim 20 rejection regarding duplication of parts.  see Hubbard’s Figures 8-9, motor 129, pulley and belt arrangements 128 & 145, clutches 128a & 145a).  Increasing the number of drums 135 and additional clutches/pulley and belt arrangements associated with the shaft of motor 129 constitutes an obvious duplication of parts (see MPEP 2144.04, “Duplication of Parts”). 

For Claim 22:
The laundry treatment apparatus according to claim 13, wherein the first laundry treatment device is a dryer or a washing machine (see Hubbard’s abstract). 

For Claim 23:
The laundry treatment apparatus according to claim 14, wherein the first laundry treatment device is a dryer, and the second laundry treatment device is a washing machine; or 
the first laundry treatment device is a dryer, and the second laundry treatment device is also a dryer (see Hubbard’s abstract); or 
the first laundry treatment device is a washing machine, and the second laundry treatment device is a dryer; or 
the first laundry treatment device is a washing machine, and the second laundry treatment device is also a washing machine. 

For Claim 24:
The laundry treatment apparatus according to claim 23, wherein the driving device is a motor; and/or the drying airflow circulation device is a fan (see Hubbard’s Figures 8-9, motor 129, blower 131).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 20070119072) teaches a single body washing machine and dryer device (see Figure 4, tub 2, drying drum 5, heater 6, hot air guide duct 7, first air supply flow passage 7a, second air supply flow passage 7b, control valve 8).  Jeon et al. (US 20060090524) teaches a multi-functional laundry device (see Figure 5, dry unit 220, washing unit 230, second circulation duct 2204, first circulation duct 2310, fan 2312, heater 2314, first air passage control valve 2316).  Cho et al. (US 20060112497) teaches a combination type laundry device (see Figure 2, tub 110, hot air supply pipe 130, second hot air inlet pipe 131, second air outlet pipe 132, drying heater 141, fan 142, condensing duct 150, air channel valve 180, cabinet dryer 200, first hot air inlet pipe 241, first air outlet pipe 242).  Lee et al. (US 20060137205) teaches a composite washing system (see Figure 3, drum 100, first air supply duct 121, third air supply duct 123, valve 125, drying heater 131, blowing fan 132, air condenser 140, cabinet dryer 200, hot air inlet duct 241, air outlet duct 242).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714